IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PMI EMPLOYEE LEASING/                  NOT FINAL UNTIL TIME EXPIRES TO
COMPREHENSIVE                          FILE MOTION FOR REHEARING AND
INSURANCE SOLUTIONS,                   DISPOSITION THEREOF IF FILED
INC.,
                                       CASE NO. 1D14-2893
      Appellant,

v.

ALFREDO MORA,

      Appellee.


_____________________________/

Opinion filed January 15, 2015.

An appeal from an order of the Judge of Compensation Claims.
Laura Roesch, Judge.

Date of Accident: February 19, 2013.

Michael D. Kendall and Meagan L. Logan of Marks Gray, P.A., Jacksonville, for
Appellant.

Linette M. Waterman of Waterman and Wolfe, P.A., West Palm Beach, for
Appellee.



PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.